Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant upon his guilty plea of second degree assault, defendant faults the court for accepting his plea and for sentencing him as a predicate felon without a hearing and faults his counsel for ineffective assistance, primarily because counsel failed to move to dismiss the indictment on the ground that defendant’s waiver of immunity was invalid. The *1030plea colloquy establishes a sufficient factual basis for the plea. No predicate felony hearing was required because defendant was bound by the finding in such a hearing in a prior prosecution (see, CPL 400.14 [10]; 400.15 [8]; People v Gillispie, 126 AD2d 564, Iv denied 69 NY2d 880). The record does not support defendant’s claim of ineffective assistance of counsel. Defendant’s claim of invalid waiver of immunity was not preserved for review (see, People v Sapp, 142 AD2d 971). (Appeal from judgment of Monroe County Court, Celli, J.— assault, second degree.) Present — Doerr, J. P., Boomer, Green and Pine, JJ.